COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 GARY C. EVANS,                                  '
                                                              No. 08-12-00204-CV
                              Appellant,         '
                                                                 Appeal from the
 v.                                              '
                                                               162nd District Court
 THE FROST NATIONAL BANK &                       '
 COREY VAN TREASE,                                           of Dallas County, Texas
                                                 '
                              Appellees.             '           (TC# 09-15818)



                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX. R.

APP.P. 42.1(a)(1). Because Appellant no longer desires to prosecute the appeal, we grant the

motion and dismiss the appeal. Costs are assessed against Appellant.        See TEX.R.APP.P.

42.1(d).



                                              GUADALUPE RIVERA, Justice
November 28, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.